Title: To George Washington from Henry Knox, 7 July 1789
From: Knox, Henry
To: Washington, George



War Office July 7th 1789.

The Cherokees.
This Nation of Indians consisting of separate Towns or villages are seated principally on the head waters of the Tennessee which runs into the Ohio. Their hunting grounds extend from Cumberland River along the frontiers of Virginia, North and South Carolina, and part of Georgia.
The frequent Wars they have had with the frontier people of the said States have greatly diminished their numbers. The Commissioners estimated them in November 1785 at 2,000 Warriors; but they were estimated in 1787 by Colonel Joseph Martin who was well acquainted with them at 2650; but it is probable they may be lessened since by the depredations committed on them.
The United States concluded a Treaty with the Cherokees at Hopewell on the Keowee the 28th of November 1785, which is entered on the printed Journals of Congress April 17th 1786. 

The negociations of the Commissioners on the part of the United States are hereunto annexed marked A.
It will appear by the papers marked B, that the State of North Carolina by their Agent protested against the said Treaty as infringing and violating the legislative rights of that State.
By a variety of evidence which has been submitted to the late Congress, it has been proved that the said Treaty has been entirely disregarded by the white people inhabiting the frontiers, styling themselves the State of Franklin.
The proceedings of Congress on the first of September 1788, and the Proclamation they then issued on this subject, will show their sense of the many unprovoked outrages committed against the Cherokees.
The information contained in the papers marked C, from Colonel Joseph Martin the late Agent to the Cherokees, and Richard Winn Esqr. will further evince the deplorable situation of the Cherokees, and the indispensible obligation of the United States to vindicate their faith, justice, and national dignity.
The letter of Mr Winn the late superintendant of the 1st of March informs, that a Treaty will be held with the Cherokees on the 3d Monday of May at the Upper War-ford on French Broad river.
But it is to be observed that the time for which both he and Colonel Joseph Martin, the Agent to the Cherokees and Chickasaws were elected, has expired, and therefore they are not authorized to act on the part of the Union. If the Commissioners appointed by North Carolina, South Carolina, and Georgia by virtue of the resolve of Congress of the 26th of October 1787 should attend the said Treaty their proceedings thereon may soon be expected.
But as part of the Cherokees have taken refuge within the limits of the Creeks, it is highly probable, they will be under the same direction and therefore as the fact of the violation of the Treaty cannot be disputed, and as the Commissioners have not power to replace the Cherokees within the limits established in 1785 it is not probable even if a treaty should be held as stated by Mr Winn that the result would be satisfactory.
All which is humbly submitted to the President of the United States.

H. Knox

